Opinion issued April 23, 2009


 
 
 
     





In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00056-CR




JOE EASTER LEONARD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1053693




 MEMORANDUM OPINION
          Appellant, Joe Easter Leonard, pleaded guilty with an agreed recommendation
as to punishment with the State, to the offense of possession of a controlled
substance, namely cocaine.  The trial court admonished appellant about the
consequences of entering his plea of guilty, accepted his plea of guilty, deferred
adjudication of guilt, and placed him on community supervision for three years.           Subsequently, the State filed an amended motion to adjudicate guilt on January
7, 2007.  The motion alleged among other things that appellant violated the terms and
conditions of community service by failing to pay fees as ordered, failing to
participate in community service as ordered, and by failing to report to his community
supervision officer as ordered.  After a hearing on the State's motion, the trial court
found true the allegations contained in the State’s motion, found appellant guilty of
the original charge, and assessed his punishment at confinement in the state jail for
18 months and a $500 fine.  Appellant gave notice of appeal.  We affirm. 
          Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S.Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). Counsel represents that he served a copy of the brief on
appellant.  Counsel also advised appellant of his right to examine the appellate record
and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  More than 30 days have passed, and appellant has not filed a pro se brief. 
Having reviewed the record and counsel’s brief, we agree that the appeal is frivolous
and without merit and that there is no reversible error.  See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  
           We affirm the judgment of the trial Court and grant counsel’s motion to
withdraw.   Attorney Ellis McCullough must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court. 
          Any pending motions are denied as moot.
PER CURIUM
Panel consists of Justices Jennings, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).